                Case 2:19-cv-02458-DJH Document 1 Filed 04/16/19 Page 1 of 5




1    Ryan Lee (SBN: 235879)
     ryan@ryanleepllc.com
2    7272 E. Indian School Rd.
     Suite 540
3    Scottsdale, AZ 85251
     Tel: (323) 524-9500
4    Fax: (323) 524-9502
     Attorney for:
5    GAYLEEN SKOWRANEK
6                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
7

8

9    Gayleen Skowranek,                       ) Case No.:
                                              )
10                                            ) COMPLAINT
                   Plaintiff,                 )
11                                            )
           v.                                 )
12                                            )
                                              )
13   JP Morgan Chase Bank,                    )
                                              )
14                                            )
                   Defendant.                 )
15                                            )
16

17
                                 PLAINTIFF’S COMPLAINT
18
           GAYLEEN SKOWRANEK (Plaintiff), through her attorneys LAW OFFICES OF
19
     RYAN LEE, PLLC, allege the following against JP MORGAN CHASE (Defendant):
20

21                                    INTRODUCTION
22      1. Plaintiff’s Complaint is based on Telephone Consumer Protection Act, 28 U.S.C. §
23         227 et seq. (TCPA).
24                               JURISDICTION AND VENUE
25




                                     PLAINTIFF’S
                                              - 1COMPLAINT
                                                 -
           Case 2:19-cv-02458-DJH Document 1 Filed 04/16/19 Page 2 of 5




1    2. Jurisdiction of this Court over Plaintiff’s Complaint arises pursuant to 28 U.S.C. §
2       1331.
3    3. Because Defendant conducts business in the State of Colorado, personal
4       jurisdiction is established.
5    4. Venue is proper pursuant to 28 U.S.C. 1391(b)(2).
6

7                                           PARTIES
8    5. Plaintiff is a natural person who resides in Gilbert, Arizona.
9    6. Plaintiff is informed, believes, and thereon alleges, that Defendant is a national
10      company with a main business office in New York, New York.
11   7. Defendant acted through its agents, employees, officers, members, directors, heirs,
12      successors, assigns, principals, trustees, sureties, subrogees, representatives, and
13      insurers.
14

15                             FACTUAL ALLEGATIONS
16   8. In or around July 2017, Defendant began constantly and consistently placing
17      telephone calls to plaintiff in an attempt to collect a debt an alleged debt.
18   9. Defendant places telephone calls to Plaintiff GAYLEEN SKOWRANEK on his
19      cellular telephone at 480-201-0705.
20   10. Based upon the timing and frequency of Plaintiff’s calls and per its prior business
21      practices, each collection call placed by Defendant to Plaintiff was placed using an
22      automatic telephone dialing system.
23   11. On July 11, 2017 at 10:34 a.m., Plaintiff GAYLEEN SKOWRANEK called
24      Defendant at the phone number (407) 732-2415 and spoke with Defendant’s
25      representative. During the conversation with Defendant’s representatives, Plaintiff




                                       PLAINTIFF’S
                                                - 2COMPLAINT
                                                   -
              Case 2:19-cv-02458-DJH Document 1 Filed 04/16/19 Page 3 of 5




1          told Defendant to stop calling her cellular phone.
2       12. Plaintiff revoked any consent, either explicitly or implicitly, to receive automated
3          telephone calls from Defendant on his cellular telephone.
4       13. Despite Plaintiff’s request to cease, Defendant placed one hundred and four (104)
5          calls to Plaintiff GAYLEEN SKOWRANEK.
6                             COUNT I
       DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION
7

8                                               ACT

9       14. Defendant’s actions alleged supra constitute numerous negligent violations of the
10
           TCPA, entitling Plaintiff to an award of $500.00 in statutory damages for each and
11
           every violation pursuant to 47 U.S.C. § 227(b)(3)(B).
12
        15. Defendant’s actions alleged supra constitute numerous and multiple knowing
13
           and/or willful violates of the TCPA, entitling Plaintiff to an award of $1500.00 in
14

15         statutory damages for each and every violation pursuant to 47 U.S.C. §

16         227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
17
           WHEREFORE, Plaintiff respectfully pray that judgment be entered against the
18
     Defendant for the following:
19
        16. Statutory damages of $500.00 for each and every negligent violation of the TCPA
20

21
           pursuant to 47 U.S.C. § (b)(3)(B);

22      17. Statutory damages of $1500.00 for each and every knowing and/or willful violation

23         of the TCPA pursuant to 47 U.S.C. § (b)(3)(b) and 47 U.S.C. § (b)(3)(C);
24
        18. All court costs, witness fees and other fees incurred; and
25
        19. Any other relief that this Honorable Court deems appropriate.



                                       PLAINTIFF’S
                                                - 3COMPLAINT
                                                   -
          Case 2:19-cv-02458-DJH Document 1 Filed 04/16/19 Page 4 of 5




1
                                RESPECTFULLY SUBMITTED,
2    DATED: April 16, 2019
                                LAW OFFICES OF RYAN LEE, PLLC
3

4

5
                                By: /s/ Ryan Lee                  _
                                Ryan Lee (SBN: 235879)
6                               ryan@ryanleepllc.com
                                7272 E. Indian School Rd.
7                               Suite 540
                                Scottsdale, AZ 85251
8                               Tel: (323) 524-9500
                                Fax: (323) 524-9502
9                               Attorney for:
                                GAYLEEN SKOWRANEK
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                              PLAINTIFF’S
                                       - 4COMPLAINT
                                          -
     Case 2:19-cv-02458-DJH Document 1 Filed 04/16/19 Page 5 of 5




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                         PLAINTIFF’S
                                  - 5COMPLAINT
                                     -
